Citation Nr: 1412584	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-23 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as due to the service-connected disability of the right foot.

2. Entitlement to a disability rating higher than 20 percent for residuals of shrapnel wound to right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to March 1969, including service in the Republic of Vietnam for which he was awarded the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, continued a 10 percent disability rating for residuals of a shrapnel wound to the right foot.

In August 2011, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This claim was previously before the Board in January 2012, when the assigned disability rating was increased to 20 percent.  The Veteran appealed the denial of a still higher disability rating to the United States Court of Appeals for Veterans Claims (Court), which in May 2012, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

The claim was then remanded to the RO in August 2013 for further development, to include providing the Veteran with a new VA examination.  An examination was provided in September 2013, with an addendum opinion provided in October 2013.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for pain and itching as reactions to the medication prescribed for service connected disabilities has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran's right knee disability is not shown to be the result of service or to have been caused or aggravated by any service-connected disability.

2. Prior to July 11, 2011, the Veteran's residuals of shrapnel wound in the right foot were manifested by moderate disability of the foot to include pain on use and antalgic gait.

3. As of July 11, 2011, the Veteran's residuals of shrapnel wound in the right foot have been manifested by severe disability of the foot to include pain on use, antalgic gait, and hallux rigidus in the great toe.

4. As of September 13, 2013, the Veteran's scar resulting from the shrapnel wound in the right foot has been shown to be painful on examination.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability, to include as secondary to a right foot disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.410 (2013).

2. Prior to July 11, 2011, the criteria for a disability rating higher than 20 percent for the Veteran's residuals of shrapnel wound to the right foot were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276-5284, 5310 (2013).

3. The criteria for a disability rating of 30 percent, and no higher, for residuals of shrapnel wound to the right foot have been met as of July 11, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276-5284, 5310 (2013).

4. The criteria for a separate disability rating of 10 percent for scar resulting from shrapnel wound to the right foot have been met as of September 13, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in January 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's VBMS folder, as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

During the appeal period, the Veteran was provided with VA examinations regarding his foot disability in February 2008, June 2010, March 2011, and September 2013, with an addendum opinion offered in October 2013.  The Veteran has also been provided with VA examinations of the right knee in November 2010 and September 2013.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In compliance with the Board's August 2013 remand, VA provided the Veteran with a medical examination in September 2013 and obtained relevant outstanding treatment records.  Thus, VA has complied with the August 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran's service treatment records contain no discussion of right leg or knee complaints, symptoms, or diagnoses in service.  The Veteran's claim filed in January 2008 expressed his sincere belief that the right leg/knee problems were due to his service-connected right foot disability.  He specifically stated in a written submission received in August 2008 that when he had pain in his foot, it would cause a collapse of the knee and he would fall.  He stated that he only had knee problems when he had pain in his right foot.

X-rays of the right knee taken in March 2010 showed evidence of degenerative joint disease and bursitis.  The Veteran subsequently complained of increased instability and pain in his right knee over the previous several months.  A physical examination in May 2010 showed no laxity or instability on testing, but there was slight effusion and a sensation of sliding within the joint.  The provider diagnosed a likely horizontal tear of the meniscus, with no resulting limitations on activity or severe pain.

A November 2010 VA examination of the right knee noted symptoms which included giving way, instability, pain, weakness, incoordination, warmth, and tenderness.  The Veteran walked with an antalgic gait and reported decreased range of motion.  Range of motion testing showed flexion to 145 degrees and extension to 0 degrees.  X-rays showed narrowing of the medial compartment and the examiner diagnosed mild degenerative joint disease and arthralgia of the right knee and offered the opinion that it was less likely than not caused by the right foot injury in service.  The examiner felt that it was more likely that the Veteran's right knee disability, which became symptomatic some 37 years after service separation, was due to a supervening meniscal tear or to his nonservice-connected bunions. 

On September 2013 VA examination, the Veteran had reduced range of motion, with flexion to only 130 degrees, painful at the end point.  The pain was at the patellofemoral joint but there was no evidence of instability, subluxation, or a meniscus condition.  X-rays of the knees showed mild narrowing of the medial joint compartment.  The examiner diagnosed chondromalacia patella of the right knee, which was less likely than not due to active duty military service, and was less likely than not caused or aggravated by his service-connected right foot disability.  The basis for the opinion was that there was no malalignment in the Veteran's leg and his altered gait, one that was stiff-legged with a flat foot, did not result in any pressure on his knees.  In addition, the examiner noted that the Veteran had been able to work for many years in the food service industry with prolonged standing and walking which could lead to a natural history of knee pain.

The Veteran's right knee disability was not manifested in service or for approximately 30 years after service.  It is his contention that the right knee disability was caused or aggravated by his right foot disability.  However, this assertion is not supported by the record.  While the Veteran is competent to relate his experiences and symptoms, to include falling as a result of pain in his foot, he is not competent to provide a medical opinion as to the cause or etiology of his current right knee disability, namely chondromalacia patella.

The only two competent medical opinions of record on the question of causation of the right knee disability, the November 2010 and September 2013 VA examinations, weigh against the claim.  The September 2013 VA examiner provided a specific analysis of the causation of the right knee disability.  The examiner noted that the nature of the Veteran's antalgic gait would not result in any additional stress being put on the right knee.  In addition, the long period of time between the initial injury to the right foot and the first symptoms in the right knee was also a consideration, as was the Veteran's 40-plus year career in food service, which required prolonged standing and walking.  As a result of all of these factors, it was the examiner's expert opinion that the Veteran's right knee disability was neither caused nor aggravated by his right foot disability.  There is no competent medical evidence which contradicts this conclusion.

Again, although arthritis, a chronic disease, has been shown, there is no continuity of symptomatology such as to support an allowance on that basis alone pursuant to 
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) .

The preponderance of the evidence being against the claim of service connection, to include on a secondary basis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

 
Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence demonstrates that staged ratings are warranted for the Veteran's residuals of shrapnel wound of the right foot, as explained more fully below.



Foot Disabilities

Different disabilities of the foot are rated under specific diagnostic codes, with a separate category of "other disabilities" provided for symptoms and manifestations not otherwise listed.  38 C.F.R. § 4.71a.  At present, the Veteran's right foot residuals of shrapnel wound are rated under the Diagnostic Code 5284, Other Disabilities of the Foot.

More specific disorders are addressed under Diagnostic Code 5276 (acquired flatfoot or pes planus); Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (acquired claw foot or pes cavus); Diagnostic Code 5279 (anterior metatarsalgia or Morton's disease); Diagnostic Code 5280 (unilateral hallux valgus); Diagnostic Code 5281 (unilateral severe hallux rigidus); Diagnostic Code 5282 (hammer toes); and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  

As noted, Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In addition, degenerative arthritis established by X-ray findings is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The criteria dictate that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved and that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the foot (ankle) is addressed under Diagnostic Code 5271, which assigns a 10 percent rating for moderate limitation and a 20 percent rating for marked limitation.  A review of the record, however, demonstrates that the Veteran's ankle is not a significant component of his disability picture.  Indeed, the 2013 VA examination report showed normal range of motion for the right ankle.  Accordingly, in this case, the degenerative arthritis in the Veteran's right foot cannot be assigned an increased disability rating based on range of motion of the affected parts. 

Diagnostic Code 5003 further provides that, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, as long as limitation of motion is confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limited motion, a 10 percent rating applies where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  If there is evidence of occasional incapacitating exacerbations, a 20 percent rating applies.

Finally, because the Veteran's foot disability is the result of a shrapnel or bullet wound, consideration must be given to the Diagnostic Codes related to muscle group injuries.  Muscle group injuries are rated as either slight, moderate, moderately severe, or severe according to the criteria listed in §4.56, based on the type of injury, the history and complaint, and the objective findings.  The cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Slight disability exists where there was: a simple wound without debridement or infection; brief treatment and return to duty; healing with good functional results; none of the cardinal signs or symptoms of muscle disability; a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function; no metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(b), (c), and (d)(1).

Moderate muscle disability is defined as one with a through and through or deep penetrating wound of short track, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection; evidence of in-service treatment for the wound; a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability; entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(b), (c), & (d)(2).

A moderately severe muscle disability is one with: a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; evidence of hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements; entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(b), (c), & (d)(3).

A severe muscle disability is shown by: a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; induration or atrophy of an entire muscle following simple piercing by a projectile;  an open comminuted fracture with muscle tendon damage, unless evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a), (b), (c), & (d)(4).

The Veteran's shrapnel wound has been shown to affect Muscle Group X, which governs movement of the forefoot and toes and propulsion thrust in walking.  Diagnostic Code 5310 provides that disabilities affecting Muscle Group X are rated as follows: slight disability, 0 percent (noncompensable); moderate disability, 10 percent; moderately severe, 20 percent; and severe 30 percent.  38 C.F.R. § 4.73.

Under the rule against pyramiding, 38 C.F.R. § 4.14, the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided.  However, if differing manifestations of the "same" injury/disability meet the criteria for more than one Diagnostic Code, and none of the criteria under any of these differing Diagnostic Codes is duplicative of or overlapping with the symptomatology rated by the criteria under the other codes, the veteran is entitled to separate evaluations under each of the Diagnostic Codes for which the criteria are met.  38 C.F.R. § 3.103(a); E, 6 Vet. App. 259 (1994).  


Facts

The Veteran's VA treatment records show he had recurring complaints of right foot pain beginning in February 2002.  In April 2004, the Veteran was seen for right toe and foot pain.  X-rays demonstrated moderate to marked degenerative changes in the right great toe and to a lesser extent in his right mid-foot.  Since September 2008 the Veteran has mostly been seen for complaints of pain and medication management, with little actual treatment of the right foot disability.  

As noted above, the Veteran was provided with VA examinations in February 2008, June 2010, and March 2011.  On February 2008 VA examination, he reported right foot pain, weakness, swelling and increased fatigability and lack of endurance.  With standing and walking, he experienced both a dull pain, like a pin-prick, and a sharper pain which felt like a nail driven into the bottom of his foot.  He reported severe flare-ups of the condition twice weekly, lasting for hours, usually occurring after increased time on his feet, which were alleviated by rest and elevation and left him 100 percent incapacitated by his account.  He did not use any crutches, braces, canes or corrective shoes at that time, nor has he had any further surgery since the shrapnel was removed during service.  The effects of the Veteran's condition on his occupation were significant, with limitations on lifting and carrying, but he was not significantly affected in his standing and walking, as shown by the fact that his job required 8 hours a day of standing and walking.  

On physical examination, there was objective evidence of painful motion, especially on pronation, tenderness along the lateral aspect of the foot, and an enlarged right MCT joint.  He walked with a slight limp and his shoes showed an unusual wear pattern noted, indicating abnormal weight bearing and increased wear bilaterally on the lateral heels, worse on the right than on the left.  There was no evidence of hammertoes, high arches, claw foot, hallux valgus, or any other correctable deformity.  X-rays showed significant degenerative arthritis involving the metatarsophalangeal joint with a 4 mm metallic foreign body at the base of the fourth metatarsal.  

On June 2010 VA examination, the examiner noted that the Veteran's complaints were the same as at the previous examination.  He reported flare-ups occurring weekly or more frequently, during which he was unable to stand for more than a few minutes or walk more than a few yards.  He had stopped working about two years earlier because of his difficulty walking.  The Veteran was able to play golf when it was not raining and he was able to go on daily walks, perform household chores, and socialize without any problems. 

On examination, there was no evidence of painful motion, swelling, instability, weakness, abnormal weight-bearing, or other symptomatology, though tenderness of the dorsum of the foot was noted.  The Veteran did not have hammertoes, hallux valgus, hallux rigidus, pes cavus (claw foot), mal- or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy or any other foot deformity.  His gait was antalgic on the right side.  X-rays were unchanged from those taken in February 2008.  The examiner described the right foot disability as severely impacting his ability to perform chores, shopping, exercise, engaging in sports or recreational activities, traveling, and driving.

Finally, the Veteran underwent a general medical examination in March 2011, which included consideration of his right foot disability.  He reported symptomatology similar to that described above, including pain, an inability to take narcotic pain medication due to side effects, and severe weekly flare-ups lasting hours at a time that were precipitated by standing and walking and were alleviated by rest.  The Veteran's gait was antalgic on the right side.  Examination of the right foot showed objective painful motion and tenderness on that right lateral foot.  He had normal nerve functioning and normal muscle strength.  There was pain with palpitation, though there was no evidence of flat feet or any other foot deformities.  The examiner noted a significant effect on his activities of daily living because of his limitations in walking, but noted that he was able to take daily walks, perform household chores, socialize, and even occasionally play golf.

Private treatment records dated July 11 2011 show X-ray evidence of retained shrapnel in the right foot, and the Veteran complained of severe pain in his first MP joint.  He could not bend his great toe fully and it hurt with any effort at all.  X-rays showed marked degenerative arthritis of the first MP joint, squaring and spurring of the first metatarsal head as well as some degenerative changes in the joints of the second and third toes and the ankle.  He was diagnosed with hallux rigidus of the first MP joint and chronic pain of the lateral right foot. 

During his hearing in August 2011, the Veteran argued that he walked differently because of his foot injury and this had resulted in arthritis.  He reported pain immediately upon standing on his right foot, and was limited in his ability to stand and walk for long periods of time.  The pain would continue even after exertion stopped and got worse with increased use.  He changed jobs from manager to cook because of his right foot disability, in order to spend less time on his feet.  

On September 2013 VA examination, range of motion in the ankle was normal.  The scar related to the Veteran's shrapnel wound was noted to be painful to palpation.  His great toe was enlarged and tender to palpation, with pain on range of motion.  The addendum opinion provided in October 2013 noted that the shrapnel wound affected Muscle Group X and resulted in a slight disability, characterized by a simple wound, superficial in nature, which healed with good functional results and a minimal scar.

Analysis

Prior to July 11, 2011

On the basis of the foregoing, the Board finds that prior to July 11, 2011, the Veteran's right foot disability most closely approximated the criteria for a 20 percent evaluation under Diagnostic Code 5284, signifying moderately severe foot disability.  The record shows that the Veteran's primary symptoms were pain, tenderness, and limited mobility.  As a result, his ability to perform activities of daily living, walk, stand, travel, drive and perform chores, exercise, sports or recreational activities was significantly limited. 

While the findings support assignment of a 20 percent evaluation, there is no basis for assignment of a 30 percent rating, that is, one reflective of severe disability under Diagnostic Code 5284.  The record reflects that the symptomatology, while significant, did not prevent him from playing golf twice a month, or from engaging in other activities of daily living, such as grocery shopping.  The record does reflect that his ability to both stand and walk for prolonged periods of time were impacted, but the March 2011 VA examiner did not feel he was rendered unable to work.   

In determining that a 30 percent rating is not warranted during the period in question, the Board has considered the Veteran's statements as to flare-ups of right foot symptoms. In this regard, he reported flares involving significant complaints of severe pain which completely disable him.  He is competent to report such observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, his statements in this regard are deemed credible.  As noted above, the record reflects that he plays golf on occasion, but this fact does not make his statements as to flare-ups less believable.  He has been candid in describing his daily activities and it is plausible that on some days his foot is well enough to enable some recreation whereas on other days he endures significant pain.  Thus, again, his reported flare-ups are accepted as fact.  However, they do not here enable assignment of a higher rating because of their relatively short duration.  As indicated at his VA examinations, such flare-ups often resolve in a matter of hours.  Moreover, they are not daily occurrences.  To the extent that he experiences heightened symptoms on a few occasions throughout a typical week, the Board concludes that in this case, such is contemplated by the 20 percent evaluation assigned in the instant decision.  There simply are no significant periods of heightened symptomatology such as to enable an increased staged rating- to assign such an increase would in essence over-represent his symptoms due to the very short duration of the flare-ups.

Thus, Diagnostic Code 5284 affords a 20 percent rating, but no higher prior to July 11, 2011.  With respect to whether an increased disability rating is warranted under other diagnostic codes, the Board notes that Diagnostic Code 5284 is intended to cover those disabilities of the foot not delineated elsewhere in the rating criteria f r the foot.  Thus, Diagnostic Codes 5276 through 5283 are not applicable in this case, as the Veteran because the evidence does not show that he had specific conditions such as flatfeet or pes cavus.  In addition, the Veteran's assigned 20 percent disability rating is higher than the maximum allowed for metatarsalgia, hallux valgus, and hallux rigidus.  

Although the X-ray reports have described the Veteran's arthritis in the right foot as severe, the Board notes that this language is not dispositive as to the level of disability shown under Diagnostic Code 5284.  

After July 11, 2011

The private treatment note from July 11, 2011, shows that the Veteran's right foot disability had increased in severity.  Specifically, at that visit hallux rigidus was first diagnosed and subsequent examinations and treatment have shown that the Veteran's great toe had very limited movement.  As such, a severe disability under Diagnostic Code 5284 is shown at this point and a 30 percent disability rating is warranted.  38 C.F.R. § 4.71a.

In addition, the Board has considered entitlement to a higher disability rating based on the Muscle Group injury.  However, the VA examiner in September and October 2013 described that injury as slight, based on the history and symptoms involved, and the Board finds no evidence to contradict this.  As such, a noncompensable or 0 percent disability rating is warranted under Diagnostic Code 5310.  The primary manifestations of the Veteran's disability are not those contemplated by Muscle Group injury criteria, and therefore the 20 percent disability rating prior to July 11, 2011 is sufficient, and the 30 percent disability rating after July 11, 2011 is also appropriate.


Painful Scar

Inasmuch as the disability on appeal here is classified as "residuals of" the Veteran's right foot shrapnel wound, all residuals should be considered, including scars.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, painful and/or unstable scars are entitled to separate ratings.  Where one or two scars are painful or unstable, a 10 percent disability rating is assigned; three or four scars which are painful or unstable merit a 20 percent disability rating; five or more painful or unstable scars warrant a 30 percent disability rating.

A review of the record shows that the Veteran's right foot scar, about 3 cm in length, has been noted on all previous examinations, but was not described as painful.  Rather, the Veteran's right foot pain has been more diffuse, encompassing the entire right foot.  On the September 13, 2013 VA examination, however, the examiner described the Veteran's scar as painful to palpation.  As such, it warrants a separate compensable disability rating under 38 C.F.R. § 4.118.
 
Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology related to his shrapnel wound in the right foot, and provide for higher ratings for more severe symptoms.  Notably, the Veteran's disability is subject to ratings under multiple Diagnostic Criteria, to include musculoskeletal disability and impaired range of motion, Muscle Group injuries, and scars.  The specific symptoms of limitation of motion of the great toe, diffuse pain, painful scar, and difficulty walking are all contemplated in the rating criteria considered in the decision above.  Moreover, the Veteran has been afforded a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) based on the combined effects of his right foot disability and his PTSD, which necessarily encompasses the additional consideration of time lost from work due to this disability.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability, to include as secondary to right foot disability, is denied.

Entitlement to a disability rating higher than 20 percent for residuals of a shrapnel wound to the right foot prior to July 11, 2011, is denied.

Entitlement to a disability rating of 30 percent, and no higher, as of July 11, 2011, for residuals of a shrapnel wound to the right foot is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to a separate disability rating of 10 percent for painful scar as a residual of the shrapnel wound to the right foot is granted as of September 13, 2013, Subject to the provision governing the award of monetary benefits.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


